EX-10.2 3 v321788_ex10-2.htm EXHIBIT 10.2



 

EXCHANGE TRANSACTION AGREEMENT

 

This EXCHANGE TRANSACTION AGREEMENT (this “Agreement”) is made and entered into
as of June 14, 2012, by and between Redpoint Bio Corporation, a Delaware
corporation (“Redpoint”), and Celator Pharmaceuticals, Inc., a Delaware
corporation (“Celator”).

 

The Boards of Directors of Celator and Redpoint believe it is in the best
interests of their respective companies and stockholders that Redpoint acquire
Celator pursuant to an exchange of the outstanding securities of Celator for
Redpoint Preferred Stock (as defined below) (the “Exchange Transaction”) upon
the terms and subject to the conditions set forth in this Agreement and, in
furtherance thereof, have deemed advisable, approved and adopted this Agreement
and the Exchange Transaction. Redpoint, assuming the consummation and
effectiveness of the Exchange Transaction, is sometimes hereinafter referred to
as the “Combined Company.”

 

Upon completion of the Exchange Transaction, Celator will become a wholly owned
subsidiary of Redpoint and the stockholders of Redpoint will own the Applicable
Percentage of the Combined Company (as defined below).

 

After the completion of the Exchange Transaction, it is intended that the
Combined Company will amend its Certificate of Incorporation and, after the
effectiveness of such amendment, the shares of Redpoint Preferred Stock issued
in the Exchange Transaction will be converted into shares of Common Stock of
Redpoint (the “Conversion”).

 

The Exchange Transaction and the Conversion are intended to constitute an
integrated transaction that constitutes a “reorganization” within the meaning of
Section 368(a) of the Code (as defined below) and an exchange under Section
351(a) of the Code.

 

Celator and Redpoint wish to make certain representations, warranties, covenants
and agreements in connection with the Exchange Transaction and also to prescribe
certain conditions to the Exchange Transaction, as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, intending to be legally
bound, the parties hereto agree as follows:

 

Article I
DEFINITIONS

 

1.1 Definitions. For purposes of this Agreement, the following terms shall have
the respective meanings set forth below:

 

“Applicable Percentage of the Combined Company” means a percentage of the
Combined Company Outstanding Shares based on a pre-Financing and pre-Exchange
Transaction valuation for Redpoint of $1,500,002.28 relative to the actual
pre-Financing

 



 

 

 

valuation of the Combined Company. By way of example, if the pre-Financing
valuation of the Combined Company is $65,000,000, the Applicable Percentage of
the Combined Company would be 2.3%.

 

“Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in Princeton, New Jersey or Philadelphia, Pennsylvania are
permitted or obligated by Law to be closed for regular banking business.

 

“Celator Common Stock” means shares of Common Stock of Celator having a par
value of $0.001 per share.

 

“Celator Disclosure Letter” means the letter of even date herewith disclosing
those factual items identified in Article IV.

 

“Celator IP Rights” means all Intellectual Property owned by, licensed to or
controlled by Celator or any Subsidiary that is related to any product or
service of Celator or such Subsidiary or is otherwise necessary for, used in or
held for use in Celator’s or such Subsidiary’s business as presently conducted
or as presently planned to be conducted.

 

“Celator Preferred Stock” means the shares of Preferred Stock of Celator having
a par value of $0.001 per share.

 

“Certificate of Designation” means the Certificate of Designation approved by
the Redpoint Board (as defined in Section 5.6) in accordance with the
Certificate of Incorporation of Redpoint in substantially the form of Appendix A
hereto.

 

“Claim” means any claim, demand, legal action, suit or proceeding made or
initiated by any Person against a Redpoint Indemnified Party (as defined below).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Combined Company Outstanding Shares” means the outstanding shares of capital
stock of the Combined Company taking into account only the following: (a)
79,914,879 shares of Common Stock of Redpoint that are outstanding immediately
prior to the Closing; (b) the number of shares of Redpoint Preferred Stock
(calculated on an as-converted to Common Stock basis) issuable upon the exchange
of 210,568,513 shares of Celator Common Stock (assuming all existing Celator
Preferred Stock has been converted to Common Stock prior to the consummation of
the Exchange Transaction) in the Exchange Offer; and (c) the number of shares of
Redpoint Preferred Stock (calculated on an as-converted to Common Stock basis)
that are issuable upon the conversion of the Convertible Secured Promissory
Notes issued by Celator in respect of the “four times” additional conversion
right thereunder in connection with the Financing in an amount equal to $423,390
(which, after applying the “four times” multiplier amounts to $1,693,560), but
specifically excluding, for purposes of this definition, any shares of Redpoint
Preferred Stock issuable upon the conversion of the original principal amount
thereof and interest accrued thereon.

 

“DGCL” means the Delaware General Corporation Law.

 



2

 

 

“Environmental Laws” means Laws relating to human health and safety, the
environment, natural resources, the release or threatened release of hazardous
substances or to pollutants, contaminants, wastes or chemicals.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Financing” means a financing in which gross proceeds of at least $20,000,000
are raised from the issuance of securities of the Combined Company at a
pre-money valuation for the Combined Company of not less than $60,000,000, which
proceeds shall be deemed to include: (a) proceeds from existing stockholders of
Celator participating therein and (b) the amount of principal and interest under
all convertible promissory notes issued by Celator that convert into equity
securities of Celator or the Combined Company in connection with such financing
(provided that the proceeds from such conversion do not exceed $5,000,000, plus
accrued interest, in the aggregate), which financing shall be subject only to
the condition that the Exchange Transaction be consummated concurrently
therewith.

 

“Financing Document” means the confidential offering memorandum of Redpoint and
Celator for the Financing.

 

“Governmental Authority” means any (a) nation, region, state, county, city,
town, village, district or other jurisdiction, (b) federal, state, local,
municipal, foreign or other government, (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department
or other entity and any court or other tribunal), (d) multinational organization
exercising judicial, legislative or regulatory power or (e) body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature of any federal,
state, local, municipal, foreign or other government, in each case anywhere
throughout the world.

 

“Intellectual Property” means all patents, patent applications, trademarks,
trademark applications, service marks, tradenames, copyrights, trade secrets,
licenses, domain names, mask works, information and proprietary rights and
processes.

 

“Knowledge” of Celator or Redpoint means the actual knowledge of a particular
fact or other matter of any of the executive officers of Celator or Redpoint,
respectively.

 

“Law” means any law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, order, award ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Authority.

 

“Lien” means any lien, pledge, security interest, charge or other encumbrance.

 



3

 

 

“Losses” means all out-of-pocket losses, liabilities, obligations, deficiencies,
demands, judgments, damages, interest, fines and assessments and other
reasonable out-of-pocket costs and expenses (including costs of investigation
and defense and reasonable attorneys’ and other professionals’ fees) incurred by
the applicable Redpoint Indemnified Party in connection with any Claims as to
which such Redpoint Indemnified Party is entitled to indemnification pursuant to
this Agreement, but all of which Losses shall be reduced by any insurance
proceeds received by the Redpoint Indemnified Party with respect to the events
or transactions giving rise to such Losses. Notwithstanding anything to the
contrary in this Agreement, Losses shall include only direct damages and shall
exclude any indirect or speculative damages, including indirect damages
consisting of consequential damages, special or incidental damages, exemplary
damages, enhanced damages or punitive damages except to the extent that such
damages are recovered by a third party from the applicable Redpoint Indemnified
Party.

 

“Material Adverse Effect” as to Celator or Redpoint means a material adverse
effect on the business, assets (including intangible assets), liabilities,
financial condition, property or results of operations of Celator and its
Subsidiaries, taken as a whole, or of Redpoint, as the case may be.

 

“Offering Period” means the period of time during which the Exchange Offer
remains open and during which Holders may tender Celator Common Stock and
Celator Preferred Stock for the Exchange Transaction Consideration.

 

“Permitted Liens” means (a) liens for Taxes not yet due and payable, (b) minor
imperfections of title, none of which, individually or in the aggregate,
materially detracts from the value of the affected properties, or materially
impairs the use of the affected properties in the manner such properties
currently are being used or materially impairs the operations of Celator or
Redpoint, as applicable, and (c) purchase money Liens and Liens securing rental
payments under capital lease arrangements.

 

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

“Redpoint Common Stock” means the shares of common stock of Redpoint having a
par value of $0.0001 per share.

 

“Redpoint Disclosure Letter” means the letter of even date herewith disclosing
those factual items identified in Article III.

 

“Redpoint IP Rights” means all Intellectual Property owned by, licensed to or
controlled by Redpoint that is related to any product or service of Redpoint or
is otherwise necessary for, used in or held for use in Redpoint’s business as
presently conducted or planned to be conducted.

 

“Redpoint Preferred Stock” means the shares of Series A Preferred Stock of
Redpoint having a par value of $0.0001 per share to be authorized pursuant to
the Certificate of Designation.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Subsidiary” with respect to any Person means any other Person of which the
first Person owns, directly or indirectly, securities or other ownership
interests having voting power to elect a majority of the members of the Board of
Directors or other Persons performing similar functions (or, if there are no
such voting interests, more than 50% of the equity interests of the second
Person).

 



4

 

 

“Superior Proposal” means a Transaction Proposal that was not solicited or
encouraged, directly or indirectly, after the date hereof by Redpoint or its
Representatives, or Celator or its Representatives, as the case may be, to
consummate a Transaction that, in the good faith determination of the Redpoint
Board or the Celator Board, as the case may be, (i) if accepted, is highly
likely to be consummated, (ii) if consummated, would result in a transaction
that is more favorable to Redpoint or Celator, as the case may be, and its
stockholders than the transactions contemplated by this Agreement and (iii) if
requiring financing, such financing is then legally committed and documented.

 

“Tax” means (a) any federal, state, local, foreign or other tax, charge, fee,
duty (including customs duty), levy or assessment, including any income, gross
receipts, net proceeds, alternative or add-on minimum, corporation, ad valorem,
turnover, real property, personal property (tangible or intangible), sales, use,
franchise, excise, value-added, stamp, leasing, lease, user, transfer, fuel,
excess profits, profits, occupational, premium, interest equalization, windfall
profits, severance, license, registration, payroll, environmental (including
taxes under Section 59A of the Code), capital stock, capital duty, disability,
estimated, gains, wealth, welfare, employee’s income withholding, other
withholding, unemployment or social security or other tax of whatever kind
(including any fee, assessment or other charges in the nature of or in lieu of
any tax) that any Governmental Authority imposes, and (b) any interest, fines,
penalties or additions resulting from, attributable to or incurred in connection
with any items described in this paragraph.

 

“Tax Return” means any report, return, declaration, claim for refund, notice,
account or information return or statement related to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.

 

“Transaction” means any merger, sale, transfer, issuance or other disposition of
any equity securities or voting interests in Redpoint or Celator, as the case
may be, any sale, exclusive license, transfer or other disposition of all or a
substantial portion of the assets of Redpoint or any other transaction pursuant
to which all or any significant part of Redpoint or Celator, as the case may be,
or its respective business, assets, or capital stock would be acquired by any
other Person.

 

“Transaction Expenses” means legal, accounting, advisory and other fees and
expenses incurred by a party hereto in connection with the transactions
contemplated hereby, whether prior to, on or following the date hereof.

 

“Transaction Proposal” means any inquiry, offer or proposal from any Person
concerning any Transaction.

 



5

 

 

1.2 Terms Generally. The defined terms in Section 1.1 and other defined terms
contained in this Agreement shall apply equally to both the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation,” unless the context expressly provides otherwise.
All references herein to Articles, Sections, paragraphs, subparagraphs, clauses,
Appendices, Exhibits or Schedules shall be deemed references to Articles,
Sections, paragraphs, subparagraphs or clauses of, or Appendices, Exhibits or
Schedules to, this Agreement, unless the context requires otherwise. Unless
otherwise expressly defined, terms defined in this Agreement have the same
meanings when used in any Exhibit or Schedule hereto, including the Redpoint
Disclosure Letter and the Celator Disclosure Letter. Unless otherwise specified,
the words “this Agreement,” “herein,” “hereof,” “hereto” and “hereunder” and
other words of similar import refer to this Agreement as a whole (including the
Appendices, the Exhibits, the Schedules, the Redpoint Disclosure Letter and the
Celator Disclosure Letter) and not to any particular provision of this
Agreement.

 

Article II
THE EXCHANGE TRANSACTION

 

2.1 The Exchange Offer. As promptly as reasonably practicable after the date of
this Agreement, Celator, on behalf of the Combined Company, shall use
commercially reasonable efforts to commence an exchange offer (the “Exchange
Offer”) pursuant to which each holder of Celator Common Stock and each holder of
Celator Preferred Stock (together, the “Holders”) will be offered, in exchange
for such shares, shares of Redpoint Preferred Stock in such amount determined as
set forth on Appendix B to this Agreement (the “Exchange Transaction
Consideration”) and with such terms as are set forth in the Certificate of
Designation. All documentation memorializing the terms of the Exchange Offer and
provided by Celator to the Holders shall be in form and substance reasonably
satisfactory to Redpoint.

 

2.2 Closing. The closing of the Exchange Transaction (the “Closing”) shall take
place on the date on which the last condition to the Exchange Transaction set
forth in Article VI has been satisfied or waived, or such other date as may be
mutually agreed by Redpoint and Celator. The date on which the Closing actually
occurs is hereinafter referred to as the “Closing Date” and the time at which
the Closing actually occurs is hereinafter referred to as the “Effective Time.”

 

2.3 Transactions at Closing. At the Closing, on the terms and subject to the
conditions of this Agreement:

 

(a) Redpoint shall accept for exchange all shares of Celator Common Stock and
Celator Preferred Stock that are validly tendered (and not validly withdrawn)
during the Offering Period and shall issue and deliver to each Holder a stock
certificate representing the Exchange Transaction Consideration issuable
therefor. The shares of Redpoint Preferred Stock to be issued to the Holders
will not have been registered under the Securities Act, nor registered under any
state securities law, and shall be “restricted securities” as that term is
defined in Rule 144 under the Securities Act. Such shares of Redpoint Preferred
Stock may not be offered for sale, sold or otherwise transferred except pursuant
to an effective registration statement under the Securities Act or pursuant to
an exemption from registration under the Securities Act, and certificates
representing such shares will bear a restrictive legend consistent with the
provisions of this Section 2.3(a).

 



6

 

 

(b) Redpoint shall issue and deliver to each holder of outstanding stock options
exercisable for shares of Celator Common Stock a stock option exercisable for
shares of Redpoint capital stock of the type, in such amount and on such other
terms as set forth on Appendix B hereto.

 

(c) Redpoint shall issue and deliver to each holder of outstanding warrants
exercisable for shares of Celator capital stock a warrant exercisable for shares
of Redpoint capital stock of the type, in such amount and on such other terms as
set forth on Appendix B hereto.

 

(d) Redpoint shall issue and deliver to each holder of outstanding securities
that are convertible into or exercisable for shares of Celator capital stock
(other than options and warrants) securities that are convertible into or
exercisable for shares of Redpoint capital stock of the type, in such amount and
on such other terms as set forth on Appendix B hereto.

 

(e) Each of Redpoint and Celator agree and acknowledge that there are currently
not enough shares of Redpoint Common Stock authorized under Redpoint’s
Certificate of Incorporation to allow for the conversion or exercise of options,
warrants and convertible securities as contemplated by Section 2.3(b), Section
2.3(c) and Section 2.3(d) and that a special or annual meeting of stockholders
of the Combined Company shall be required in order to increase the number of
authorized shares of Redpoint Common Stock or to effect a recapitalization to
make such shares of Redpoint Common Stock available.

 

Article III
REPRESENTATIONS AND WARRANTIES OF REDPOINT

 

Redpoint hereby represents and warrants to Celator that:

 

3.1 Corporate Existence and Power. Redpoint is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Redpoint has all corporate power and authority required to own, lease and
operate its properties and to carry on its business as now conducted. Redpoint
is duly licensed or qualified to do business in each jurisdiction in which the
nature of the business conducted by it, or the character or location of the
properties and assets owned or leased by it, makes such qualification necessary,
except for any failure to be so licensed or qualified that would not reasonably
be expected to have a Material Adverse Effect on Redpoint. Redpoint is not in
violation of its organization or governing documents in any respect. Redpoint
has delivered to Celator a complete, true and correct copy of its certificate of
incorporation and bylaws, each as amended to date. The minute books of Redpoint
contain true, complete and accurate records in all material respects of all
meetings and corporate actions of its stockholders and the Redpoint Board.

 

3.2 Corporate Authorization; Enforceability. Redpoint has the corporate power
and authority to execute and deliver this Agreement and to consummate the
Exchange Transaction and the other transactions contemplated hereby and to
perform each of Redpoint’s obligations hereunder. This Agreement has been duly
executed and delivered by Redpoint and, assuming the due execution and delivery
by Celator, this Agreement constitutes a valid and binding obligation of
Redpoint enforceable against it in accordance with its terms, except to the
extent that enforceability may be subject to, and limited by the effect of
(a) any applicable bankruptcy, insolvency, reorganization, moratorium,
receivership or other similar laws affecting the enforcement of creditors’
rights generally; and (b) general equitable principles, regardless of whether
such enforceability is considered in a proceeding at law or in equity.

 



7

 

 

3.3 Governmental Authorizations. The execution, delivery and performance by
Redpoint of this Agreement and the consummation of the Exchange Transaction by
Redpoint do not and will not require any consent, approval, authorization or
permit of, action by, filing with or notification to any Governmental Authority.

 

3.4 Non-Contravention. The execution, delivery and performance by Redpoint of
this Agreement and the consummation by Redpoint of the Exchange Transaction and
the other transactions contemplated hereby do not and will not (i) contravene or
conflict with the organization or governing documents of Redpoint; (ii)
contravene or conflict with or constitute a violation of any provision of any
Law binding upon or applicable to Redpoint, or any of its properties or assets;
or (iii) require the consent, approval or authorization of, or notice to or
filing with, any Person with respect to, result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) or result in the loss of a benefit under, or give rise
to any right of termination, cancellation, amendment or acceleration of any
right or obligation of Redpoint under, or result in the creation of any Lien
(other than Permitted Liens) on any of the properties or assets of Redpoint
under, any loan or credit agreement, note, bond, mortgage, indenture, contract,
agreement, lease, license, permit or other instrument or obligation to which
Redpoint is a party or by which Redpoint or its properties or assets are bound
(each, a “Redpoint Contract”), except, in the case of clause (ii) or clause
(iii) above, as would not (A) individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on Redpoint or (B) reasonably be
expected to prevent or materially delay the consummation of the Exchange
Transaction.

 

3.5 Capitalization; Subsidiaries.

 

(a) The authorized capital stock of Redpoint consists of 150,000,000 shares of
Redpoint Common Stock and 10,000,000 shares of Redpoint Preferred Stock.

 

(b) As of the date hereof, 79,914,879 shares of Redpoint Common Stock are issued
and outstanding and no shares of Redpoint Preferred Stock are issued or
outstanding.

 

(c) All outstanding shares of Redpoint Common Stock are duly authorized, validly
issued, fully paid and non-assessable, and are not subject to and were not
issued in violation of any preemptive or similar right, purchase option, call
right or right of first refusal or similar right.

 

(d) Except as set forth in this Section 3.5 or in Section 3.5 of the Redpoint
Disclosure Letter, there have not been reserved for issuance, and there are no
outstanding (i) shares of capital stock or other voting securities of Redpoint;
(ii) securities (including, without limitation, convertible notes) of Redpoint
convertible into or exchangeable for shares of capital stock or voting
securities of Redpoint; (iii) other rights or options to acquire from Redpoint,
or obligations of Redpoint to issue, any shares of capital stock, voting
securities or securities convertible into or exchangeable for shares of capital
stock or voting securities of Redpoint, as the case may be; or (iv) equity
equivalent interests in the ownership or earnings of Redpoint (the items in
clauses (i) through (iv) collectively, “Redpoint Securities”). There are no
outstanding obligations of Redpoint to repurchase, redeem or otherwise acquire
any Redpoint Securities. There are no preemptive rights or any other rights of
any kind that obligate Redpoint to issue or deliver any Redpoint Securities.

 



8

 

 

(e) Redpoint has not declared or paid any dividend or other distribution in
respect of any Redpoint Securities, and Redpoint has not issued, sold,
repurchased, redeemed or otherwise acquired any Redpoint Securities, and the
Redpoint Board has not authorized any of the foregoing.

 

(f) Redpoint has not entered into any commitment, arrangement or agreement, nor
is Redpoint otherwise obligated, to contribute capital, loan money or otherwise
provide funds for or make additional investments in any Person.

 

(g) Redpoint does not own, nor has it in the past six years owned, directly or
indirectly, any capital stock or equity securities of any Person nor does it
have, nor has it ever had, any Subsidiary.

 

3.6 Undisclosed Liabilities; No Redpoint Material Adverse Effect. Except as
disclosed in Section 3.6 of Redpoint Disclosure Letter, as set forth in the
balance sheet of Redpoint as of March 31, 2012 included in the Redpoint
Financials (as defined below), Redpoint does not have any liabilities,
commitments or obligations, asserted or unasserted, known or unknown, absolute
or contingent, whether or not accrued, matured or unmatured or otherwise, of a
nature required by U.S. generally accepted accounting principles (“GAAP”) to be
reflected in a consolidated balance sheet or disclosed in the notes thereto.
Since March 31, 2012, there has been no Redpoint Material Adverse Effect.
Section 3.6 of the Redpoint Disclosure Letter also sets forth a list of all
liabilities and expenses of Redpoint that are outstanding as of the date hereof
or that are anticipated to be outstanding as of the Closing, including, without
limitation, any transaction expenses, severance obligations or deferred payments
owed or to be owed to Redpoint’s employees or former employees as of the
Closing, to the extent that any of the same is not set forth in the balance
sheet of Redpoint as of March 31, 2012 included in the Redpoint Financials.

 

3.7 Contracts. Except as disclosed on documents filed with the Securities and
Exchange Commission (“SEC”) or as disclosed in Section 3.7 of the Redpoint
Disclosure Letter, Redpoint is not a party to or bound by any material Redpoint
Contracts. Redpoint has provided to Celator, prior to the date of this
Agreement, true, correct and complete copies of each written Redpoint Contract
and a summary of each verbal Redpoint Contract, including each amendment,
supplement or modification thereto. Redpoint is not in default in any material
respect under the terms of any Redpoint Contract.

 

 

9

 



3.8 Compliance with Laws.

 

(a) Redpoint is in compliance with all Laws applicable to Redpoint and its
business and activities, except for failures to comply that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect on Redpoint.

 

(b) As of the date hereof, Redpoint has not received written notice from a
Governmental Authority that it is a target of, or the subject of, any action,
proceeding, suit, investigation or sanction by or on behalf of any Governmental
Authority brought pursuant to any Law, nor, to the Knowledge of Redpoint, has
any such action, proceeding, suit, investigation or sanction been instituted or
threatened in writing.

 

(c) Redpoint has and maintains in full force and effect, and is in compliance
with, all permits and all orders from Governmental Authorities necessary for
Redpoint to carry on its business as currently conducted, except where the
failure to so maintain or be in compliance would not reasonably be expected to
result in a Material Adverse Effect on Redpoint.

 

3.9 Litigation. Except as disclosed in Section 3.9 of the Redpoint Disclosure
Letter, Redpoint is not a party to any, and there are no pending or, to
Redpoint’s Knowledge, threatened, legal, administrative, arbitral or other
material proceedings, claims, actions or governmental or regulatory
investigations of any nature against Redpoint, in each case that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect on Redpoint. Neither Redpoint, nor its business or properties, is subject
to or bound by any injunction, order, judgment, decree or regulatory restriction
of any Governmental Authority.

 

3.10 Intellectual Property.

 

(a) Section 3.10(a) of the Redpoint Disclosure Letter sets forth a complete list
of any and all patents, patent applications, trademark registrations and
applications, copyright registrations and applications and domain name
registrations that are included in the Redpoint IP Rights.

 

(b) Except as set forth in Section 3.10(b) of the Redpoint Disclosure Letter,
Redpoint is the sole owner of Redpoint IP Rights, free and clear of any Liens
(other than Permitted Liens).

 

(c) Except as set forth in Section 3.10(c) of the Redpoint Disclosure Letter,
Redpoint has not granted any licenses to any Redpoint IP Rights to any other
Person.

 

(d) Neither the development, manufacture, use or sale of any product or service
offered by Redpoint, nor the conduct of Redpoint’s business, infringes,
misappropriates or otherwise violates the intellectual property of any Person,
and Redpoint has not received any written notice of any such infringement or
misappropriation.

 

(e) To the Knowledge of Redpoint, no other Person has infringed or
misappropriated any of the Redpoint IP Rights.

 



10

 

 

(f) All filing, issuance, registration and maintenance fees due with respect to
the Redpoint IP Rights have been paid, and all of the Redpoint IP Rights are
valid, enforceable and in full force and effect.

 

(g) Each present and former employee, officer and consultant of Redpoint who is
reasonably likely to create or created an invention or improvement material to
Redpoint’s business has executed an agreement containing provisions assigning
such invention or improvement to Redpoint. Each present and former employee,
officer and consultant of Redpoint who is reasonably likely to have or had
access to confidential information material to Redpoint’s business has executed
an agreement containing a confidentiality obligation. To Redpoint’s Knowledge,
none of its present or former employees, officers or consultants are in
violation thereof in any material respect.

 

3.11 Tax Matters.

 

(a) (i) All Tax Returns required to be filed by or on behalf of Redpoint have
been duly and timely filed with the appropriate Governmental Authority in all
jurisdictions in which such Tax Returns are required to be filed (after giving
effect to any valid extensions of time in which to make such filings), and all
such Tax Returns have, at all times, been and remain true, complete and correct
in all material respects; and (ii) all Taxes payable by or on behalf of Redpoint
(whether or not shown on any Tax Return) have been fully and timely paid. With
respect to any period for which Tax Returns have not yet been filed, or for
which Taxes are not yet due or owing, Redpoint has made due and sufficient
accruals for such Taxes in Redpoint’s financial statements and its books and
records in accordance with GAAP. No written claim has been made by a
Governmental Authority in a jurisdiction where Redpoint does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction. There are
no Liens (other than Permitted Liens) for unpaid Taxes upon any of the assets of
Redpoint, other than for Taxes not yet due and payable. Redpoint has withheld
and paid all Taxes required to have been withheld and paid by any Governmental
Authority in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party.

 

(b) No federal, state, local or non-U.S. tax audits or administrative or
judicial Tax proceedings are pending, being conducted or have been conducted
with respect to Redpoint. Redpoint has not received from any Governmental
Authority (including jurisdictions where Redpoint has not filed a Tax Return)
any (i) notice indicating an intent to open an audit or other review, (ii)
request for information related to Tax matters or (iii) notice of deficiency or
proposed adjustment for any amount of Tax proposed, asserted or assessed by any
Governmental Authority against Redpoint.

 

(c) Redpoint is not a party to or bound by any tax sharing, allocation,
indemnity or similar agreement or arrangement (whether or not written), other
than any such agreements or arrangements solely between Redpoint and its
Subsidiaries. Redpoint (i) has not been a member of any consolidated, combined,
affiliated or unitary group of corporations filing a consolidated return for any
Tax purposes other than a group in which Redpoint is the common parent; or (ii)
have any liability for the Taxes of any Person (other than Redpoint) under
Treasury Regulations §1.1502-6 (or any similar provision of Law), as a
transferee or successor, by contract, or otherwise. Redpoint is not, nor has it
been, a party to any “reportable transaction,” as defined in Code §6707A(c)(1)
and Treasury Regulations §1.6011-4(b).

 



11

 

 

(d) Neither Redpoint nor any stockholder of Redpoint nor any other Person on its
behalf has (i) agreed to, or is required to make, any adjustments pursuant to
Section 481(a) of the Code or any similar provision of Law or has any Knowledge
that any Governmental Authority has proposed any such adjustment, or has any
application pending with any Governmental Authority requesting permission for
any changes in accounting methods that relate to Redpoint; (ii) executed or
entered into a closing agreement pursuant to Section 7121 of the Code or any
similar provision of Law with respect to Redpoint; (iii) requested any extension
of time within which to file any Tax Return, which Tax Return has since not been
filed; (iv) waived any statute of limitations in respect of Taxes or granted any
extension for the assessment or collection of Taxes; or (v) granted to any
Person any power of attorney that is currently in force with respect to any Tax
matter. Redpoint is not currently the subject of any agreement or ruling in
respect of Taxes with any Governmental Authority, and no such agreement or
ruling is pending.

 

(e) Redpoint will not be required to include any material item of income in, or
exclude any material item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any (i)
intercompany transaction or excess loss account described in Treasury
Regulations under Code §1502 (or any corresponding or similar provision of Law);
(ii) installment sale or open transaction disposition made on or prior to the
Closing Date; or (iii) prepaid amount received on or prior to the Closing Date.

 

3.12 Environmental Matters. Except as set forth in Section 3.12 of the Redpoint
Disclosure Letter or as would not be reasonably likely to have, individually or
in the aggregate, a Material Adverse Effect on Redpoint, (i) no written notice,
notification, demand, request for information, citation, summons, complaint or
administrative or judicial order has been received by, and no investigation,
action, claim, suit, proceeding or review is pending, or to the knowledge of
Redpoint threatened, by any Person against, Redpoint or any of its Subsidiaries,
with respect to any applicable Environmental Law and (ii) Redpoint and its
Subsidiaries are and have been in compliance with all applicable Environmental
Laws.

 

3.13 Payments to Employees. Except as set forth in Section 3.13 of the Redpoint
Disclosure Schedule, neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will (a) entitle any
current or former employee of or consultant to Redpoint to severance pay,
unemployment compensation, or any similar payment by Redpoint; or (ii)
accelerate the time of payment or vesting or increase the amount of any
compensation payable to any such current or former employee or consultant.

 

3.14 Brokers and Finders. Redpoint has not entered into any contract with any
Person that may result in an obligation of Redpoint or Celator to pay any
investment banking fees, finder’s fees or brokerage fees in connection with the
transactions contemplated hereby.

 

 

12

 



3.15 SEC Reports. Redpoint has filed all reports, schedules, forms, statements
and other documents required to be filed by Redpoint with the SEC under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) of the Exchange Act, for the three years preceding the date hereof, or
such shorter period as Redpoint was required by Law to file such materials (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”), on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of Redpoint included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with GAAP applied on
a consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of Redpoint
and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

 

3.16 Information. The information concerning Redpoint set forth in this
Agreement and in the Redpoint Disclosure Letter is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made herein and
therein, in light of the circumstances under which they were made, not
misleading.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF CELATOR

 

Celator hereby represents and warrants to Redpoint that:

 

4.1 Corporate Existence and Power. Celator is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Each Subsidiary of Celator is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of formation. Celator and each
Subsidiary of Celator have all corporate power and authority required to own,
lease and operate its properties and to carry on its respective business as now
conducted. Celator and each Subsidiary of Celator are duly licensed or qualified
to do business in each jurisdiction in which the nature of the business
conducted by them, or the character or location of the properties and assets
owned or leased by them, makes such qualification necessary, except for any
failure to be so licensed or qualified that would not reasonably be expected to
have a Material Adverse Effect on Celator. Neither Celator nor any Subsidiary is
in violation of its organization or governing documents in any respect. Celator
has delivered to Redpoint a complete, true and correct copy of its certificate
of incorporation and bylaws, each as amended to date. The minute books of
Celator contain true, complete and accurate records in all material respects of
all meetings and corporate actions of its stockholders and the Board of
Directors of Celator (the “Celator Board”).

 



13

 

 

4.2 Corporate Authorizations; Enforceability. Celator has the corporate power
and authority to execute and deliver this Agreement and to consummate the
Exchange Transaction and the other transactions contemplated hereby and to
perform each of its obligations hereunder. This Agreement has been duly executed
and delivered by Celator and, assuming the due execution and delivery by
Redpoint, this Agreement constitutes a valid and binding obligation of Celator
enforceable against it in accordance with its terms, except to the extent that
enforceability may be subject to, and limited by the effect of (a) any
applicable bankruptcy, insolvency, reorganization, moratorium, receivership or
other similar laws affecting the enforcement of creditors’ rights generally; and
(b) general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity.

 

4.3 Governmental Authorization. The execution, delivery and performance by
Celator of this Agreement and the consummation by Celator of the Exchange
Transaction do not and will not require any consent, approval, authorization or
permit of, action by, filing with or notification to any Governmental Authority.

 

4.4 Non-Contravention. The execution, delivery and performance by Celator of
this Agreement and the consummation by Celator of the Exchange Transaction and
the other transactions contemplated hereby do not and will not (i) contravene or
conflict with the organization or governing documents of Celator or any
Subsidiary; (ii) contravene or conflict with or constitute a violation of any
provision of any Law binding upon or applicable to Celator or any Subsidiary, or
any of its respective properties or assets; or (iii) require the consent,
approval or authorization of, or notice to or filing with, any Person with
respect to, result in any breach or violation of or constitute a default (or an
event which with notice or lapse of time or both would become a default) or
result in the loss of a benefit under, or give rise to any right of termination,
cancellation, amendment or acceleration of any right or obligation of Celator or
any Subsidiary under, or result in the creation of any Lien (other than
Permitted Liens) on any of the properties or assets of Celator or any Subsidiary
under, any loan or credit agreement, note, bond, mortgage, indenture, contract,
agreement, lease, license, permit or other instrument or obligation to which
Celator or any Subsidiary is a party or by which Celator or such Subsidiary or
its respective properties or assets are bound (each, a “Celator Contract”),
except, in the case of clause (ii) or clause (iii) above, as would not (A)
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Celator or (B) reasonably be expected to prevent or materially
delay the consummation of the Exchange Transaction.

 

4.5 Capitalization; Subsidiaries.

 

(a) The authorized capital stock of Celator consists of 278,000,000 shares of
Celator Common Stock and 232,162,828 shares of Celator Preferred Stock, of which
15,827,816 shares are designated as Series A Convertible Preferred Stock,
83,333,353 shares are designated as Series B Convertible Preferred Stock,
38,001,659 shares are designated as Series C Convertible Preferred Stock, and
95,000,000 shares are designated as Series D Convertible Preferred Stock.

 



14

 

 

(b) As of the date of this Agreement:

 

(i) 3,172,549 shares of Celator Common Stock are issued and outstanding,
15,827,816 shares of Series A Convertible Preferred Stock are issued and
outstanding, 83,333,353 shares of Series B Convertible Preferred Stock are
issued and outstanding, 37,768,326 shares of Series C Convertible Preferred
Stock are issued and outstanding and 70,464,469 shares of Series D Convertible
Preferred Stock are issued and outstanding;

 

(ii) Celator has reserved an aggregate of 19,134,199 shares of Celator Common
Stock for issuance under Celator’s equity compensation plans; and

 

(iii) Celator has outstanding such other securities that are convertible into or
exercisable for shares of Celator capital stock as are set forth in Section
4.5(b) of the Celator Disclosure Letter.

 

(c) All outstanding shares of Celator Common Stock and Celator Preferred Stock
are duly authorized, validly issued, fully paid and non-assessable, and are not
subject to and were not issued in violation of any preemptive or similar right,
purchase option, call right or right of first refusal or similar right.

 

(d) Except as set forth in Section 4.5(b) or in Section 4.5(d) of the Celator
Disclosure Letter, there have not been reserved for issuance, and there are no
outstanding (i) shares of capital stock or other voting securities of Celator;
(ii) securities (including without limitation convertible notes) of Celator
convertible into or exchangeable for shares of capital stock or voting
securities of Celator; (iii) other rights or options to acquire from Celator, or
obligations of Celator to issue, any shares of capital stock, voting securities
or securities convertible into or exchangeable for shares of capital stock or
voting securities of Celator, as the case may be; or (iv) equity equivalent
interests in the ownership or earnings of Celator (the items in clauses (i)
through (iv) collectively, “Celator Securities”). There are no outstanding
obligations of Celator to repurchase, redeem or otherwise acquire any Celator
Securities. There are no preemptive rights or any other rights of any kind that
obligate Celator to issue or deliver any Celator Securities.

 

(e) Celator has not declared or paid any dividend or other distribution in
respect of any Celator Securities and Celator has not issued, sold, repurchased,
redeemed or otherwise acquired any Celator Securities, and the Celator Board has
not authorized any of the foregoing.

 

(f) Celator has not entered into any commitment, arrangement or agreement, nor
is Celator otherwise obligated, to contribute capital, loan money or otherwise
provide funds or make additional investments in any Person.

 

(g) Except as disclosed in Section 4.5(g) of the Celator Disclosure Letter,
Celator does not own, nor has it in the past six years owned, directly or
indirectly, any capital stock or equity securities of any Person nor does it
have, nor has it ever had, any Subsidiary.

 



15

 

 

(h) Set forth in Section 4.5(h) of the Celator Disclosure Letter is a
capitalization table of Celator as of the date hereof and a post-Financing,
post-Exchange capitalization table of the Combined Company, based on the
calculations and assumptions set forth in Appendix B hereto.

 

4.6 Undisclosed Liabilities; No Celator Material Adverse Effect. Except as
disclosed in Section 4.6 of the Celator Disclosure Letter or as set forth in the
balance sheet of Celator as of December 31, 2011 included in the Celator
Financials (as defined below), neither Celator nor any Subsidiary has any
liabilities, commitments or obligations, asserted or unasserted, known or
unknown, absolute or contingent, whether or not accrued, matured or unmatured or
otherwise, of a nature required by GAAP to be reflected in a consolidated
balance sheet or disclosed in the notes thereto. Since December 31, 2011, there
has been no Celator Material Adverse Effect.

 

4.7 Contracts. Except as disclosed in Section 4.7 of the Celator Disclosure
Letter, neither Celator nor any Subsidiary is a party to or bound by any
material Celator Contracts. Celator has provided to Redpoint, prior to the date
of this Agreement, true, correct and complete copies of each written Celator
Contract and a summary of each verbal Celator Contract, including each
amendment, supplement or modification thereto. Neither Celator nor any
Subsidiary is in default in any material respect under the terms of any Celator
Contract.

 

4.8 Compliance with Laws.

 

(a) Celator and each Subsidiary is in compliance with all Laws applicable to it
and its respective business and activities, except for failures to comply that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect on Celator.

 

(b) As of the date hereof, neither Celator nor any Subsidiary has received
written notice from a Governmental Authority that it is a target of, or the
subject of, any action, proceeding, suit, investigation or sanction by or on
behalf of any Governmental Authority brought pursuant to any Law, nor, to the
Knowledge of Celator, has any such action, proceeding, suit, investigation or
sanction been instituted or threatened in writing.

 

(c) Celator and each Subsidiary has and maintains in full force and effect, and
is in compliance with, all permits and all orders from Governmental Authorities
necessary for Celator to carry on its business as currently conducted, except
where the failure to so maintain or be in compliance would not reasonably be
expected to result in a Material Adverse Effect on Celator.

 

4.9 Litigation. Except as disclosed in Section 4.9 of the Celator Disclosure
Letter, neither Celator nor any Subsidiary is a party to any, and there are no
pending or, to Celator’s Knowledge, threatened, legal, administrative, arbitral
or other material proceedings, claims, actions or governmental or regulatory
investigations of any nature against Celator or any Subsidiary, in each case
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect on Celator. Neither Celator nor any Subsidiary, nor
either of its respective business or properties, is subject to or bound by any
injunction, order, judgment, decree or regulatory restriction of any
Governmental Authority.

 

 

16

 



4.10 Intellectual Property.

 

(a) Section 4.10(a) of the Celator Disclosure Letter sets forth a complete list
of any and all patents, patent applications, trademark registrations and
applications, copyright registrations and applications and domain name
registrations that are included in the Celator IP Rights.

 

(b) Except as set forth in Section 4.10(b) of the Celator Disclosure Letter,
Celator or a Subsidiary of Celator is the sole owner of the Celator IP Rights,
free and clear of any Liens other than Permitted Liens.

 

(c) Except as set forth in Section 4.10(c) of the Celator Disclosure Letter,
neither Celator nor any Subsidiary has granted any licenses to any Celator IP
Rights to any other Person.

 

(d) Neither the development, manufacture, use or sale of any product or service
offered by Celator or any Subsidiary, nor the conduct of Celator’s or any
Subsidiary’s business, infringes, misappropriates or otherwise violates the
intellectual property of any Person, and neither Celator nor any Subsidiary has
received any written notice of any such infringement or misappropriation.

 

(e) To the Knowledge of Celator, no other Person has infringed or
misappropriated any of the Celator IP Rights.

 

(f) All filing, issuance, registration and maintenance fees due with respect to
the Celator IP Rights have been paid, and all of the Celator IP Rights are
valid, enforceable and in full force and effect.

 

(g) Each present and former employee, officer and consultant of Celator and each
Subsidiary who is reasonably likely to create or created an invention or
improvement material to Celator’s or such Subsidiary’s business has executed an
agreement containing provisions assigning such invention or improvement to
Celator or such Subsidiary. Each present and former employee, officer and
consultant of Celator and each Subsidiary who is reasonably likely to have or
had access to confidential information material to Celator’s or such
Subsidiary’s business has executed an agreement containing a confidentiality
obligation. To Celator’s Knowledge, none of its or any Subsidiary’s present or
former employees, officers or consultants are in violation thereof in any
material respect.

 

4.11 Tax Matters.

 

(a) (i) All Tax Returns required to be filed by or on behalf of Celator and its
Subsidiaries have been duly and timely filed with the appropriate Governmental
Authority in all jurisdictions in which such Tax Returns are required to be
filed (after giving effect to any valid extensions of time in which to make such
filings), and all such Tax Returns have, at all times, been and remain true,
complete and correct in all material respects; and (ii) all Taxes payable by or
on behalf of Celator and its Subsidiaries (whether or not shown on any Tax
Return) have been fully and timely paid. With respect to any period for which
Tax Returns have not yet been filed, or for which Taxes are not yet due or
owing, Celator has made due and sufficient accruals for such Taxes in Celator’s
financial statements and its books and records in accordance with GAAP. No
written claim has been made by a Governmental Authority in a jurisdiction where
Celator or any its Subsidiaries does not file Tax Returns that it is or may be
subject to taxation by that jurisdiction. There are no Liens (other than
Permitted Liens) for unpaid Taxes upon any of the assets of Celator or its
Subsidiaries, except for Taxes not yet due and payable. Celator and its
Subsidiaries have withheld and paid all Taxes required to have been withheld and
paid by any Governmental Authority in connection with any amounts paid or owing
to any employee, independent contractor, creditor, stockholder or other third
party.

 



17

 

 

(b) No federal, state, local or non-U.S. tax audits or administrative or
judicial Tax proceedings are pending, being conducted or have been conducted
with respect to Celator or its Subsidiaries. Neither Celator nor its
Subsidiaries have received from any Governmental Authority (including
jurisdictions where Celator or any one of its Subsidiaries has not filed a Tax
Return) any (i) notice indicating an intent to open an audit or other review,
(ii) request for information related to Tax matters or (iii) notice of
deficiency or proposed adjustment for any amount of Tax proposed, asserted or
assessed by any Governmental Authority against Celator or its Subsidiaries.

 

(c) Neither Celator nor its Subsidiaries are parties to or bound by any tax
sharing, allocation, indemnity or similar agreement or arrangement (whether or
not written), other than any agreements or arrangement solely between Celator
and its Subsidiaries. Neither Celator nor its Subsidiaries (i) have been members
of any consolidated, combined, affiliated or unitary group of corporations
filing a consolidated return for any Tax purposes other than a group in which
Celator is the common parent; or (ii) have any liability for the Taxes of any
Person (other than Celator and its Subsidiaries) under Treasury Regulations
§1.1502-6 (or any similar provision of Law), as a transferee or successor, by
contract, or otherwise. Neither Celator nor its Subsidiaries are or have been a
party to any “reportable transaction,” as defined in Code §6707A(c)(1) and
Treasury Regulations §1.6011-4(b).

 

(d) Neither Celator nor its Subsidiaries nor any stockholder of Celator nor any
other Person on their behalf has (i) agreed to, or is required to make, any
adjustments pursuant to Section 481(a) of the Code or any similar provision of
Law or has any Knowledge that any Governmental Authority has proposed any such
adjustment, or has any application pending with any Governmental Authority
requesting permission for any changes in accounting methods that relate to
Celator or its Subsidiaries; (ii) executed or entered into a closing agreement
pursuant to Section 7121 of the Code or any similar provision of Law with
respect to Celator or its Subsidiaries; (iii) requested any extension of time
within which to file any Tax Return, which Tax Return has since not been filed;
(iv) waived any statute of limitations in respect of Taxes or granted any
extension for the assessment or collection of Taxes; or (v) granted to any
Person any power of attorney that is currently in force with respect to any Tax
matter. Neither Celator nor its Subsidiaries is currently the subjects of any
agreement or ruling in respect of Taxes with any Governmental Authority, and no
such agreement or ruling is pending.

 

(e) Neither Celator nor its Subsidiaries will be required to include any
material item of income in, or exclude any material item of deduction from,
taxable income for any taxable period (or portion thereof) ending after the
Closing Date as a result of any (i) intercompany transaction or excess loss
account described in Treasury Regulations under Code §1502 (or any corresponding
or similar provision of Law); (ii) installment sale or open transaction
disposition made on or prior to the Closing Date; or (iii) prepaid amount
received on or prior to the Closing Date.

 



18

 

 

4.12 Environmental Matters. Except as set forth in Section 4.12 of the Celator
Disclosure Schedule or as would not be reasonably likely to have, individually
or in the aggregate, a Material Adverse Effect on Celator, (i) no written
notice, notification, demand, request for information, citation, summons,
complaint or administrative or judicial order has been received by, and no
investigation, action, claim, suit, proceeding or review is pending, or to the
knowledge of Celator threatened, by any Person against, Celator or any of its
Subsidiaries, with respect to any applicable Environmental Law and (ii) Celator
and its Subsidiaries are and have been in compliance with all applicable
Environmental Laws.

 

4.13 Payments to Employees. Except as set forth in Section 4.13 of the Celator
Disclosure Schedule, neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will (a) entitle any
current or former employee of or consultant to Celator or any Subsidiary to
severance pay, unemployment compensation, or any similar payment by Celator or
any Subsidiary; or (ii) accelerate the time of payment or vesting or increase
the amount of any compensation payable to any such current or former employee or
consultant.

 

4.14 Brokers and Finders. Except as set forth in Section 4.13 of the Celator
Disclosure Letter, Celator has not entered into any contract with any Person
that may result in an obligation of Redpoint or Celator to pay any investment
banking fees, finder’s fees or brokerage fees in connection with the
transactions contemplated hereby.

 

4.15 Financial Statements. Celator has made available to Redpoint true and
complete copies of its consolidated balance sheets at December 31, 2010 and
2011, and the related consolidated statements of operations, changes in
stockholders equity and cash flows for each of the fiscal years then ended (the
“Celator Financials”). The Celator Financials have been prepared in accordance
with GAAP applied on a consistent basis during the periods involved, except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of Celator and its consolidated Subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

 

4.16 Information. The information concerning Celator and its Subsidiaries set
forth in this Agreement, the Celator Disclosure Letter and the Financing
Document is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made herein or therein, in light of the
circumstances under which they were made, not misleading.

 

 

19

 



 

Article V
ADDITIONAL AGREEMENTS

 

5.1 Exclusivity of Redpoint.

 

(a) From and after the date hereof until the consummation of the Exchange
Transaction or the termination of this Agreement in accordance with its terms
(the “Exclusive Period”), Redpoint shall, and shall cause the stockholders,
directors, officers, employees, affiliates, agents and advisors (including,
without limitation, attorneys, accountants, consultants, bankers and financial
advisors) (collectively, “Representatives”) of Redpoint to, deal exclusively
with Celator with respect to any Transaction. Further, during the Exclusive
Period, neither Redpoint nor any of its Representatives shall solicit, enter
into or continue any discussion, negotiations or agreement with or provide
information to any other Person other than Celator relating to any Transaction,
or take any other action to facilitate or initiate any inquiries or the making
of any proposal that constitutes or may reasonably be expected to lead to, a
Transaction with any Person other than Celator. In addition, during the
Exclusive Period, neither Redpoint nor any of its Representatives shall enter
into any agreement or understanding, whether oral or written, or take any other
action, that would prevent or materially hinder the consummation of the Exchange
Transaction.

 

(b) If, at any time during the Exclusive Period, Redpoint receives a written
Transaction Proposal from another Person that that did not otherwise result from
a breach of Section 5.1(a) and the Redpoint Board determines in good faith,
after consultation with, and written confirmation from, its legal and financial
advisors, is a Superior Proposal, Redpoint may, in response to such Superior
Proposal and subject to Redpoint’s compliance with this Section 5.1(b) and
Section 5.1(c), (i) furnish information with respect to Redpoint to the Person
making such Superior Proposal, provided that Redpoint contemporaneously
furnishes a copy to Celator to the extent it has not done so previously, and
(ii) participate in discussions and negotiations with respect to such Superior
Proposal if, and only to the extent that, (A) the Redpoint Board, after
consultation with and taking into consideration the advice of independent legal
counsel, determines in good faith that such action is required for the Redpoint
Board to comply with its fiduciary duties imposed by the DGCL, (B) prior to
furnishing such information to, or entering into discussions or negotiations
with, such Person, Redpoint provides written notice to Celator to the effect
that it is furnishing information to, or entering into discussions or
negotiations with, such Person, (C) prior to furnishing such information to, or
entering into discussions or negotiations with, such Person, Redpoint receives
from such Person an executed confidentiality agreement on customary terms, and
(D) Redpoint keeps Celator informed, on a prompt basis, but in no event less
than twice per week, of the status and details of any such discussions or
negotiations.

 

(c) Redpoint shall, as promptly as practicable (and in no event later than 24
hours after receipt thereof), advise Celator (a “Redpoint Transaction Proposal
Notice”) of any Transaction Proposal or any inquiry received by it relating to
any potential Transaction Proposal and of the material terms of any such
Transaction Proposal or inquiry, including the identity of the Person making the
same, or of any information requested from it or of any negotiations or
discussions being sought to be initiated with it, shall furnish to Celator a
copy of any such Transaction Proposal or inquiry, if it is in writing, or a
written summary of any such Transaction Proposal or inquiry, if it is not in
writing, and shall keep Celator fully informed on a prompt basis (and in any
event within 24 hours) with respect to the status and details, including
amendments or proposed amendments, with respect to the foregoing.

 



20

 

 

(d) For a period of not less than ten Business Days after Celator’s receipt from
Redpoint of a Redpoint Transaction Proposal Notice in connection with a
Transaction Proposal that the Redpoint Board determines to be a Superior
Proposal, Redpoint shall, if requested by Celator, negotiate in good faith with
Celator, and cause its Representatives to negotiate with Celator’s
Representatives, to revise this Agreement in an effort to make the Transaction
Proposal that constituted a Superior Proposal no longer constitute a Superior
Proposal.

 

5.2 Exclusivity of Celator.

 

(a) During the Exclusive Period, Celator shall, and shall cause the
Representatives of Celator to, deal exclusively with Redpoint with respect to
any Transaction. Further, during the Exclusive Period, neither Celator nor any
of its Representatives shall solicit, enter into or continue any discussion,
negotiations or agreement with or provide information to any other Person other
than Redpoint relating to any Transaction, or take any other action to
facilitate or initiate any inquiries or the making of any proposal that
constitutes or may reasonably be expected to lead to, a Transaction with any
Person other than Redpoint. In addition, during the Exclusive Period, neither
Celator nor any of its Representatives shall enter into any agreement or
understanding, whether oral or written, or take any other action, that would
prevent or materially hinder the consummation of the Exchange Transaction. It
shall not be a violation of this Section 5.2(a) for Celator or its
Representatives to take any actions to the extent that such actions are taken in
furtherance of the Financing, and in no event shall the Financing be deemed to
constitute a Transaction with respect to Celator.

 

(b) If, at any time during the Exclusive Period, Celator receives a written
Transaction Proposal from another Person that that did not otherwise result from
a breach of Section 5.2(a) and the Celator Board determines in good faith, after
consultation with, and written confirmation from, its legal and financial
advisors, is a Superior Proposal, Celator may, in response to such Superior
Proposal and subject to Celator’s compliance with this Section 5.2(b) and
Section 5.2(c), (i) furnish information with respect to Celator to the Person
making such Superior Proposal, provided that Celator contemporaneously furnishes
a copy to Redpoint to the extent it has not done so previously, and (ii)
participate in discussions and negotiations with respect to such Superior
Proposal if, and only to the extent that, (A) the Celator Board, after
consultation with and taking into consideration the advice of independent legal
counsel, determines in good faith that such action is required for the Celator
Board to comply with its fiduciary duties imposed by the DGCL, (B) prior to
furnishing such information to, or entering into discussions or negotiations
with, such Person, Celator provides written notice to Redpoint to the effect
that it is furnishing information to, or entering into discussions or
negotiations with, such Person, (C) prior to furnishing such information to, or
entering into discussions or negotiations with, such Person, Celator receives
from such Person an executed confidentiality agreement on customary terms, and
(D) Celator keeps Redpoint informed, on a prompt basis, but in no event less
than twice per week, of the status and details of any such discussions or
negotiations.

 



21

 

 

(c) Celator shall, as promptly as practicable (and in no event later than 24
hours after receipt thereof), advise Redpoint (a “Celator Transaction Proposal
Notice”) of any Transaction Proposal or any inquiry received by it relating to
any potential Transaction Proposal and of the material terms of any such
Transaction Proposal or inquiry, including the identity of the Person making the
same, or of any information requested from it or of any negotiations or
discussions being sought to be initiated with it, shall furnish to Redpoint a
copy of any such Transaction Proposal or inquiry, if it is in writing, or a
written summary of any such Transaction Proposal or inquiry, if it is not in
writing, and shall keep Redpoint fully informed on a prompt basis (and in any
event within 24 hours) with respect to the status and details, including
amendments or proposed amendments, with respect to the foregoing.

 

(d) For a period of not less than ten Business Days after Redpoint’s receipt
from Celator of a Celator Transaction Proposal Notice in connection with a
Transaction Proposal that the Celator Board determines to be a Superior
Proposal, Celator shall, if requested by Redpoint, negotiate in good faith with
Redpoint, and cause its Representatives to negotiate with Redpoint’s
Representatives, to revise this Agreement in an effort to make the Transaction
Proposal that constituted a Superior Proposal no longer constitute a Superior
Proposal.

 

5.3 Confidentiality. Except as otherwise provided in this Agreement, each party
hereto shall hold all Confidential Information of the other party hereto made
available to it in connection with the transactions contemplated hereby in
strict confidence, shall not use such Confidential Information for any purpose
other than for the sole purpose of evaluating the Exchange Transaction and shall
not disseminate or disclose any of such Confidential Information other than to
its Representatives who need to know such Confidential Information for the sole
purpose of evaluating the Exchange Transaction. Each of the parties hereto shall
cause its respective Representatives to comply with such party’s obligations
under this Section 5.3. For purposes of this Section 5.3, “Confidential
Information” of Celator or Redpoint means any information about or pertaining to
such party (or, in the case of Celator, any of its Subsidiaries) marked
“confidential” or otherwise identified as such promptly after its disclosure,
unless (a) such information is already known to the other party or any of its
Representatives or to others not bound by a duty of confidentiality or such
information becomes publicly available, (b) the use of such information is
necessary or appropriate in making any filing or obtaining any consent or
approval required to consummate the Exchange Transaction or (c) the furnishing
or use of such information is required by or necessary or appropriate in
connection with legal proceedings. In the event a party is required by legal
proceeding to disclose information which would otherwise constitute confidential
Information, prior to such disclosure, the disclosing party shall: (i) promptly
notify the non-disclosing party and, if having received a court order or
subpoena, deliver a copy of the same to the non-disclosing party; (ii) cooperate
with the non-disclosing party, at the expense of the non-disclosing party, in
obtaining a protective or similar order with respect to such information; and
(iii) provide only that amount of information as the disclosing party is advised
by its counsel is necessary to comply with such legal proceeding. Upon the
written request of Redpoint or Celator, the other party will return promptly or
destroy any Confidential Information in its possession, and will certify in
writing that it has done so.

 

 

 

 

22

 



 

5.4 Access; Operation in Ordinary Course.

 

(a) At all times prior to the Closing, each party hereto shall make available or
cause to be made available to the other party (and its Representatives) all
information relating to the business and affairs of such party as shall
reasonably be requested, including permitting the other party (and its
Representatives) to make physical inspections of the business and assets of such
party and its financial statements, books and records and to discuss such
party’s business with such party’s Representatives and to observe, during
business hours, the operations of such party.

 

(b) At all times prior to the Closing, each party hereto shall conduct its (and,
as to Celator, each Subsidiary’s) business in the normal and ordinary course,
maintain its properties and assets in good operating condition and state of
repair and preserve the goodwill and patronage of its customers, employees,
suppliers and others with whom it has a business relationship.

 

(c) From and after the date of this Agreement until the Closing Date, neither
party shall (or, with respect to Celator, permit any Subsidiary to), without the
consent of the other party hereto:

 

(i) Make any changes to its governing documents, except as otherwise provided in
this Agreement or as may be necessary to carry out the Exchange Transaction;

 

(ii) Enter into or amend any contract, agreement or other instrument of any
type, except as otherwise provided in this Agreement or as may be necessary to
carry out the Exchange Transaction or the Financing;

 

(iii) Sell any assets or discontinue any operations or consummate any similar
transaction;

 

(iv) Declare or make, or agree to declare or make, any dividends or
distributions of any assets of any kind whatsoever to its stockholders or
purchase or redeem, or agree to purchase or redeem, any of its capital stock;

 

(v) Waive any rights of value that in the aggregate are outside of the ordinary
course of business or material considering the business of such Person;

 

(vi) Make any material change in its method of operation or accounting;

 

(vii) Enter into any other material transaction other than in the ordinary
course of business, except as may be necessary to carry out the Exchange
Transaction or the Financing;

 

(viii) Make any accrual or arrangement for payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer, director or employee;

 



23

 

 

(ix) Increase the rate of compensation payable to, or to become payable by it
to, any of its officers, directors or employees;

 

(x) Make any modification to any profit sharing, bonus, deferred compensation,
insurance, pensions, retirement or other employee benefit plan, payment or
arrangement made to, for or with its officers, directors or employees;

 

(xi) Incur any indebtedness other than in the ordinary course of business or in
connection with the transactions contemplated by this Agreement; or

 

(xii) Sell or agree to sell any capital stock or grant or sell or agree to grant
or sell any options, warrants or other rights to acquire or purchase any capital
stock to any person, except as contemplated by the Exchange Transaction.

 

5.5 Expenses and Taxes. Except as set forth in Section 7.2 and Section 8.3, each
party shall separately bear its own costs and expenses incurred in connection
with the Exchange Transaction and the other transactions contemplated hereby;
provided, that, subject to Section 6.2(b), if the Exchange Transaction is
consummated, the Combined Company shall bear all such costs and expenses
incurred by Redpoint and Celator.

 

5.6 Board Representation(a) . Prior to the Closing, Redpoint shall take such
actions as shall be necessary to cause the following, effective as of the
Effective Time, to occur: (a) the size of the Board of Directors of Redpoint
(the “Redpoint Board”) shall be set at six members; (b) the individuals listed
on Appendix C hereto under the heading “Directors” shall be appointed to the
Redpoint Board; and (c) each individual serving as a member of the Redpoint
Board prior to the Effective Time shall resign from the Redpoint Board.

 

5.7 Directors’ and Officers’ Liability Insurance; Indemnification. At Closing,
the Combined Company shall have obtained a prepaid insurance policy that
provides coverage to those individuals who were directors and officers of
Redpoint immediately prior to the Closing (the “D&O Insurance”), which policy
shall provide Redpoint’s directors and officers with coverage for an aggregate
period of no less than six years with respect to claims arising from facts or
events that occurred before the Closing, on terms substantially equivalent to
Redpoint’s existing D&O insurance policy, including, without limitation,
coverage in respect of the transactions contemplated by this Agreement to the
extent that the same would have been covered by such existing D&O insurance
policy. Redpoint shall maintain such prepaid policy in full force and effect in
accordance with its terms, and continue to honor its obligations thereunder. In
addition, for a period of six years after the Closing, the Combined Company
shall not amend any provisions of its Certificate of Incorporation or By-laws as
they were in effect immediately prior to the date hereof with respect to any
rights to indemnification of directors and officers contained therein inasmuch
as they would be applicable to those individuals who were directors and officers
of Redpoint immediately prior to the Closing with respect to claims arising from
facts or events that occurred before the Closing. It is agreed that the
indemnitees to whom this Section 5.7 applies shall be third party beneficiaries
of this Section 5.7).

 



24

 

 

 

5.8 Payment of Redpoint Expenses.

 

(a) Subject to the cap stated in Section 6.2(b),the accuracy of Section 3.6 of
the Redpoint Disclosure Letter and Redpoint’s compliance with Section 5.9,
within 30 days after the Closing, the Combined Company shall pay all accrued
liabilities and expenses of Redpoint existing at the Effective Time (including,
without limitation, any transaction expenses, severance obligations or deferred
payments owed to Redpoint’s employees or former employees as of the Closing).

 

(b) Subject to Redpoint’s compliance with Section 5.9, commencing on July 1 and
continuing on a semi-monthly basis thereafter until the Closing Date, Celator
shall make a cash payment to Redpoint in the amount of $12,500, which cash
payment shall be used by Redpoint solely for the purposes of paying Redpoint’s
necessary operating expenses.

 

5.9 Limit on Redpoint Expenses. From and after the date hereof through the
Closing Date, other than (i) Transaction Expenses subject to the limitations set
forth in Section 6.2(b), (ii) current compensation payments to Scott Horvitz
incurred in the ordinary course at the rate paid immediately prior to the
execution and delivery of this Agreement and (iii) reasonable and customary
expenses associated with Redpoint’s ordinary course compliance with its
obligations under applicable securities laws, in no event shall Redpoint incur,
or commit itself or the Combined Company to incur, any expenses or liabilities
that, either individually or in the aggregate, exceed or are reasonably expected
to exceed $5,000 without the prior written consent of Celator, which consent
shall not be unreasonably withheld.

 

5.10 Certificate of Designation. Prior to the Closing, Redpoint shall take such
actions as shall be necessary to cause the Certificate of Designation to be duly
filed with, and accepted by, the Delaware Secretary of State.

 

Article VI
CONDITIONS TO THE EXCHANGE TRANSACTION

 

6.1 Conditions to the Obligations of Each Party. The obligations of Redpoint and
Celator to consummate the Exchange Transaction are subject to the satisfaction
of the following conditions:

 

(a) No temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal restraint or
prohibition preventing the consummation of the Exchange Transaction shall be in
effect. There shall not be any action taken, or any Law enacted, entered,
enforced or deemed applicable to the Exchange Transaction, by any Governmental
Authority that makes the consummation of the Exchange Transaction illegal.

 

(b) At the conclusion of the Offering Period, there shall have been validly
tendered (and not withdrawn) for exchange in the Exchange Transaction a number
of shares of Celator Common Stock and Celator Preferred Stock that represent at
least 90% of the outstanding shares of Celator Common Stock and Celator
Preferred Stock on an as-converted basis.

 



25

 

 

(c) The Financing shall close concurrently with the consummation of the Exchange
Transaction.

 

6.2 Conditions to the Obligations of Celator. The obligations of Celator to
consummate the Exchange Transaction are subject to the satisfaction or valid
waiver of the following further conditions:

 

(a) The representations and warranties of Redpoint set forth herein shall be
true and correct in all respects as of the Closing Date as though made on and as
of such date, except where the failure of any such representations and
warranties to be so true and correct, in the aggregate, has not had, and would
not reasonably be expected to have, a Material Adverse Effect on Redpoint.

 

(b) As of the Closing Date, the amount of all of Redpoint’s liabilities and
expenses, including, without limitation, severance obligations and deferred
payments owed or to be owed to Redpoint’s employees or former employees as of
the Closing, but excluding any necessary operating expenses incurred from and
after the date hereof through the Closing Date and excluding any Transaction
Expenses incurred from and after the date hereof through the Closing Date, shall
not exceed $550,000, and the amount of all of Redpoint’s Transaction Expenses
incurred from and after the date hereof through the Closing Date shall not
exceed $100,000, all as evidenced by documentation reasonably satisfactory to
Celator.

 

(c) Redpoint shall have performed and complied with in all respects Section 5.9,
and shall have performed in all material respects all obligations set forth in
this Agreement and complied in all material respects with the agreements and
covenants set forth in this Agreement required to be performed by or complied
with by Redpoint prior to the Closing Date.

 

(d) There shall not have been any event, occurrence or development that has
resulted in or could result in a Material Adverse Effect on Redpoint.

 

(e) The holders of at least 67% of the shares of Celator Preferred Stock shall
have agreed irrevocably in writing to vote the shares of Redpoint Preferred
Stock such Holders receive in the Exchange Transaction, at a special or annual
meeting of stockholders of the Combined Company to be held after the Closing, in
favor of an amendment to Redpoint’s Certificate of Incorporation that increases
the number of authorized shares of Redpoint Common Stock, causes each share of
Redpoint Preferred Stock to convert automatically to shares of Redpoint Common
Stock as provided in such amendment and changes the name of Redpoint to “Celator
Pharmaceuticals, Inc.”

 

(f) Celator shall have received a certificate signed by a senior officer of
Redpoint certifying as to the matters set forth in Sections 6.2(a), 6.2(b),
6.2(c) and 6.2(d).

 

(g) Celator shall have received evidence reasonably satisfactory to it that the
actions contemplated by Section 5.6 shall have been taken.

 



26

 

 

 

6.3 Conditions to the Obligations of Redpoint. The obligation of Redpoint to
consummate the Exchange Transaction is subject to the satisfaction or valid
waiver of the following further conditions:

 

(a) The representations and warranties of Celator set forth herein shall be true
and correct in all respects, except where the failure of any such
representations and warranties to be so true and correct, in the aggregate, has
not had, and would not reasonably be expected to have, a Material Adverse Effect
on Celator.

 

(b) Celator shall have performed in all material respects all obligations set
forth in this Agreement, and complied in all material respects with the
agreements and covenants set forth in this Agreement, required to be performed
by or complied with by Celator hereunder.

 

(c) There shall not have been any event, occurrence or development that has
resulted in or could result in a Material Adverse Effect on Celator.

 

(d) The prepaid policies for D&O Insurance pursuant to the provisions of Section
5.6 shall have been obtained.

 

(e) Redpoint shall have received a certificate signed by a senior officer of
Celator certifying as to the matters set forth in Sections 6.3(a), 6.3(b) and
6.3(c).

 

Article VII
INDEMNIFICATION

 

7.1 Right to Indemnification. From the occurrence of the Closing until the
six-year anniversary thereof, Celator and the Combined Company shall indemnify
the directors and officers of Redpoint who were serving in such capacities
immediately prior to the Effective Time (collectively, the “Redpoint Indemnified
Parties”), and hold them harmless from and defend each of them from and against
any and all Losses incurred by any Redpoint Indemnified Party arising out of or
resulting from any Claim against any Redpoint Indemnified Party to the extent
due to any untrue statement of a material fact in the Financing Document
concerning Celator and its Subsidiaries or omission of a material fact in the
Financing Document concerning Celator and its Subsidiaries required to make the
statements in the Financing Document concerning Celator and its Subsidiaries
made, in light of the circumstances under which they were made, not misleading.
The right to indemnification or any other remedy based on statements made
concerning Celator and its Subsidiaries in the Financing Document shall not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of the Financing Document or the Closing, with respect to
the applicable untrue statement or omission.

 



27

 

 

 

7.2 Indemnification Procedures. Whenever a Redpoint Indemnified Party shall
learn of the commencement of any Claim as to which such Redpoint Indemnified
Party may seek indemnification under this Article VII, such Redpoint Indemnified
Party shall notify the Person from whom indemnification hereunder will be sought
(the “Indemnifying Party”) in writing thereof, which notice shall provide
reasonable detail with respect to the circumstances surrounding such matter; but
the failure so to notify the Indemnifying Party will not relieve the
Indemnifying Party from liability under this Article VII except to the extent
the Indemnifying Party was prejudiced thereby. The Indemnifying Party shall be
entitled to conduct and control the defense of such Claim and to appoint counsel
of the Indemnifying Party’s choice at the Indemnifying Party’s expense (in which
case the Indemnifying Party shall not be responsible for the fees and expenses
of any separate counsel retained by the Redpoint Indemnified Party except as set
forth below); provided, however, that such counsel shall be reasonably
satisfactory to the Redpoint Indemnified Party. Notwithstanding the Indemnifying
Party’s election to control the defense and appoint counsel as aforesaid, the
Redpoint Indemnified Party shall have the right to employ separate counsel
(including local counsel), and the Indemnifying Party shall bear the reasonable
fees, costs and expenses of such separate counsel only if (i) the Redpoint
Indemnified Party has been advised by counsel that the use of counsel chosen by
the Indemnifying Party to represent the Redpoint Indemnified Party would present
such counsel with a material conflict of interest such that it would be
inappropriate to have the same counsel represent both parties, (ii) the actual
named parties in any such action include both the Redpoint Indemnified Party and
the Indemnifying Party and the Redpoint Indemnified Party shall have been
advised by counsel, and shall have reasonably concluded, that there are legal
defenses available to it that are different from or additional to those
available to the Indemnifying Party such that it would be inappropriate to have
the same counsel represent both parties, (iii) the Indemnifying Party shall not
have employed counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party within a reasonable time after the institution
of the applicable action or (iv) the Indemnifying Party shall authorize in
writing the Redpoint Indemnified Party to employ separate counsel at the expense
of the Indemnifying Party. If an Indemnifying Party assumes and conducts the
defense of any Claim as permitted by this Section 7.2, such Indemnifying Party
will not, without the prior written consent of the Redpoint Indemnified Party
(such consent not to be unreasonably withheld or delayed), settle or compromise
or consent to the entry of any judgment with respect thereto unless such
settlement, compromise or consent (x) includes an unconditional release of the
applicable Redpoint Indemnified Party from all liability arising out of such
Claim, and (y) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of the applicable Redpoint
Indemnified Party. If the Indemnifying Party does not assume and conduct the
defense in accordance with this Section 7.2, or is not entitled to do so, the
Redpoint Indemnified Party shall not consent to the entry of any judgment or
enter into any settlement with respect to such Claim without the written consent
of the Indemnifying Party (such consent not to be unreasonably withheld or
delayed).

 

7.3 Third-Party Beneficiaries. The parties acknowledge and agree that the
indemnification provided pursuant to Section 7.1 is for the benefit of the
Redpoint Indemnified Parties, and as a result, shall be third party
beneficiaries to this Article VII, and shall be entitled to directly enforce any
and all rights provided to them hereunder.

 

7.4 Assignment of Rights. To the extent requested by Celator or the Combined
Company, each Redpoint Indemnified Party, as a condition to the indemnification
provided hereunder, shall assign to an Indemnifying Party any and all rights of
such Redpoint Indemnified Party under the D&O Insurance with respect to the
applicable Claim and, if such assignment is not permissible under the terms of
the D&O Insurance, shall take such actions as Celator or the Combined Company
shall reasonably request to put such Indemnifying Party in the same position as
if such assignment had been effective.

 



28

 

 

 

Article VIII
TERMINATION

 

8.1 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned:

 

(a) By mutual written consent of Redpoint and Celator, by action taken or
authorized by the Redpoint Board and the Celator Board.

 

(b) At any time prior to the Effective Time, by either Redpoint or Celator, if:

 

(i) the Exchange Transaction shall not have been consummated prior to August 17,
2012 (the “Outside Date”), provided that the right to terminate this Agreement
under this Section 8.1(b)(i) shall not be available to any party whose failure
to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure of the Exchange Transaction to have been consummated on
or before the Outside Date; or

 

(ii) any Governmental Authority shall have issued an order, decree or ruling or
taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement, and such order,
decree, ruling or other action shall have become final and nonappealable (which
order, decree, ruling or other action the parties shall have used their
commercially reasonable efforts to resist, resolve or lift, as applicable).

 

(c) By Celator, prior to the Effective Time, if: (i) Redpoint (either directly
or through any of its Representatives) breaches any of its obligations under
Section 5.1; or (ii) the Redpoint Board shall have determined to accept or
approve a Superior Proposal.

 

(d) By Redpoint, prior to the Effective Time, if the Redpoint Board determines
to accept a Superior Proposal, but only to the extent that Redpoint shall have
satisfied its other obligations under Section 5.1, including, without
limitation, Section 5.1(d), with respect thereto.

 

(e) By Redpoint, prior to the Effective Time, if: (i) Celator (either directly
or through any of its Representatives) breaches any of its obligations under
Section 5.2; or (ii) the Celator Board shall have determined to accept or
approve a Superior Proposal.

 

(f) By Celator, prior to the Effective Time, if the Celator Board determines to
accept a Superior Proposal, but only to the extent that Celator shall have
satisfied its other obligations under Section 5.2, including, without
limitation, Section 5.2(d), with respect thereto.

 

(g) By either Celator or Redpoint (provided that the terminating party is not
then in material breach of any representation, warranty, covenant, or agreement
contained in this Agreement), prior to the Effective Time, if there has been a
material breach of any representation, warranty, covenant, or agreement of the
non-terminating party as set forth in the Agreement, which breach would result
in any of the closing conditions set forth in Article VI not being met;
provided, however, that if such untruth or inaccuracy in the non-terminating
party’s representations and warranties or breach by the non-terminating party is
curable by such party, then this Agreement may not be terminated pursuant to
this Section 8.1(d) until the expiration of a 15-day period after delivery of
written notice of such untruth or inaccuracy or breach (it being understood that
this Agreement may not be terminated pursuant to this Section 8.1(d) if such
untruth or inaccuracy or breach is cured during such 15 day period).

 

 

29

 



 

8.2 Effect of Termination. In the event of the termination of this Agreement as
provided in Section 7.1, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of Redpoint or Celator except
that: (a) the provisions of Section 5.3, Section 5.5, this Section 8.2, Section
8.3 and Article IX shall survive any such termination in accordance with their
respective terms; and (b) no party shall be released or relieved from any
liability arising from the willful breach by such party of any of its
representations, warranties, covenants or agreements as set forth in this
Agreement.

 

8.3 Termination Payments. (a) In the event that this Agreement is terminated by
Celator pursuant to Section 8.1(c) or by Redpoint pursuant to Section 8.1(d),
Redpoint shall pay Celator the following amounts: (i) the sum of all Transaction
Expenses incurred or, had the Exchange Transaction been consummated would have
been incurred, by Celator up to an amount equal to $450,000 and (ii) a
termination fee of $200,000. In the event this Agreement is terminated by
Redpoint pursuant to Section 8.1(e) or by Celator pursuant to Section 8.1(f),
Celator shall pay Redpoint the following amounts: (i) the sum of all Transaction
Expenses incurred (including those incurred prior to May 31, 2012) or, had the
Exchange Transaction been consummated would have been incurred, by Redpoint up
to an amount equal to $200,000 and (ii) a termination fee of $200,000. Each
payment by Celator or Redpoint in respect of Transaction Expenses pursuant to
this Section 8.3 shall be made within two Business Days after delivery by the
party entitled to such payment to the other party of notice of demand for
payment with an itemization setting forth the expenses (which itemization may be
supplemented and amended from time to time until the 90th day after such party
delivers such notice) and each payment by Celator or Redpoint of the termination
fee pursuant to this Section 8.3 shall be made within two Business Days after
the effective date of the termination of this Agreement. The parties hereto
acknowledge that damages arising under or in connection with any termination of
this Agreement pursuant to Section 8.1(c) through Section 8.1(f) cannot be
ascertained with certainty and that the payments contemplated by this Section
8.3 are not excessive and constitute a reasonable amount in light of such
damages and to provide reimbursement for expenses. Each party hereto agrees not
to question or otherwise challenge the assertion or enforceability of this
remedy, in and of itself, as described in this Section 8.3.

 

Article IX
MISCELLANEOUS

 

9.1 Notices. Any notice, request, instruction, or other document to be given
hereunder by any party hereto to any other party shall be in writing and shall
be given by delivery in person, by electronic facsimile transmission, or
portable document format (.pdf) by a nationally recognized overnight courier or
by registered or certified mail, postage prepaid (and shall be deemed given when
delivered, if delivered by hand, the Business Day that transmission confirmation
is received, if sent by facsimile, three days after mailing if mailed, and one
Business Day after deposited with a nationally recognized overnight courier
service if delivered by overnight courier; provided, that such deposit was made
prior to the deadline for next-day delivery by such overnight courier and if
not, then on the following Business Day), as follows:

 

 

30

 



 

if to Redpoint, to:

 

Redpoint Bio Corporation
5501 Old York Road
Philadelphia, PA 19141
Attention: Scott Horvitz, Chief Executive Officer
                  and Chief Financial Officer
Facsimile: 215-456-7610

 

with a copy (which shall not constitute notice) to:

 

DLA Piper LLP
300 Campus Drive
Suite 100
Florham Park, New Jersey 07932
Attention: Andrew P. Gilbert
Facsimile: 973-520-2573

 

if to Celator, to:

 

Celator Pharmaceuticals, Inc.
303B College Road East
Princeton, NJ 08540
Attention: Scott Jackson, Chief Executive Officer
Facsimile: 609-243-0202

 

with a copy (which shall not constitute notice) to:

 

Duane Morris LLP
30 South 17th Street
Philadelphia, PA 19103
Attention: Kathleen M. Shay
Facsimile: 215-689-4382

 

9.2 Representations and Warranties. Other than with respect to Section 5.8, the
representations, warranties, covenants and agreements in this Agreement shall
not survive the Closing. Each of Redpoint and Celator acknowledges and agrees
that, except for the representations and warranties expressly set forth in this
Agreement (a) no party makes, and has not made, any representations or
warranties relating to itself or its businesses or otherwise in connection with
the Exchange Transaction, (b) no Person has been authorized by any party to make
any representation or warranty relating to itself or its businesses or otherwise
in connection with the Exchange Transaction and, if made, such representation or
warranty must not be relied upon as having been authorized by such party and (c)
any estimates, projections, predictions, data, financial information, memoranda,
presentations or any other materials or information provided or addressed to any
party or any of its Representatives are not and shall not be deemed to be or to
include representations or warranties unless any such materials or information
are expressly the subject of any representation or warranty set forth in this
Agreement.

 



31

 

 

 

9.3 Amendment. This Agreement may not be amended except by an instrument in
writing signed by the parties hereto.

 

9.4 Waiver. At any time prior to the Closing Date, any party hereto may (i)
extend the time for the performance of any of the obligations or other acts of
the other parties hereto, (ii) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto and
(iii) subject to the requirements of applicable Law, waive compliance with any
of the agreements or conditions contained for the benefit of such party
contained herein. Any such extension or waiver shall be valid if set forth in an
instrument in writing signed by the party or parties to be bound thereby. The
failure of any party to assert any rights or remedies shall not constitute a
waiver of such rights or remedies.

 

9.5 Tax Treatment. The Exchange Transaction and the Conversion are intended to
be an integrated transaction (“Integrated Transaction”) that constitutes a
“reorganization” within the meaning of Section 368(a) of the Code and an
exchange under Section 351(a) of the Code. Redpoint and Celator further intend
that the Exchange Transaction and the Conversion will constitute integrated
steps in a single “plan of reorganization” within the meaning of Treas. Reg.
§1.368-2(g), which plan of reorganization the parties adopt by executing this
Agreement. Neither of the parties hereto shall take any action nor fail to take
any action, which action or failure would be reasonably expected to cause the
Integrated Transaction to fail to qualify as a “reorganization” within the
meaning of Section 368(a) of the Code or as an exchange under Section 351(a) of
the Code, other than actions contemplated by this Agreement. Redpoint and
Celator shall, and shall cause each of their Affiliates to, take the position
for all Tax purposes that the Integrated Transaction qualifies as a
reorganization under Section 368(a)(1)(B) of the Code and an exchange under
Section 351(a) of the Code.

 

9.6 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the other party hereto (and any purported assignment without such
consent shall be void and without effect).

 

9.7 Governing Law. This Agreement, and all matters arising, directly or
indirectly, herefrom, shall be governed by and construed in accordance with the
Laws of the State of Delaware (without regard to conflict of law principles).

 

9.8 Counterparts; Effectiveness. This Agreement may be executed in two
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument. This Agreement may, upon
execution by a party, be transmitted by facsimile or other electronic
transmission with the same effect as if such party had delivered an executed
original counterpart of this Agreement.

 



32

 

 

 

9.9 Third Party Beneficiaries. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement, except such rights as shall
inure to a successor or permitted assignee and except as otherwise set forth in
Section 5.7 and Article VII.

 

9.10 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by virtue of any Law, or due to any
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner so that the transactions contemplated hereby are fulfilled to
the extent possible.

 

9.11 Entire Agreement. This Agreement (including the Appendices, Exhibits and
Schedules thereto and the Redpoint Disclosure Letter and the Celator Disclosure
Letter) constitutes the entire agreement of the parties hereto with respect to
its subject matter and supersedes all oral or written prior or contemporaneous
agreements and understandings among the parties with respect to such subject
matter.

 

9.12 Remedies. The parties hereto agree that irreparable damage would occur in
the event that any provision of this Agreement were not performed in accordance
with its specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, without the need to post any bond, in addition to any other
remedy they may have at law or in equity.

 

9.13 Jurisdiction; Waiver of Trial by Jury.

 

(a) In any action or proceeding between any of the parties arising out of or
relating to this Agreement or any of the transactions contemplated by this
Agreement, each of the parties hereto: (i) irrevocably and unconditionally
consents and submits, for itself and its property, to the exclusive personal
jurisdiction of the state courts of New Jersey and to the jurisdiction of the
United States District Court for the District of New Jersey; (ii) agrees that
all claims in respect of such action or proceeding must be commenced, and may be
heard and determined, exclusively in the aforementioned courts; (iii) waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any such action or
proceeding in the aforementioned courts; and (iv) waives, to the fullest extent
permitted by Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in the aforementioned courts. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
8.1. Nothing in this Agreement shall affect the right of any party to this
Agreement to serve process in any other manner permitted by Law.

 



33

 

 

 

(b) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (1) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.13.

 

9.14 Headings. The headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

 

9.15 Further Assurances. Each party will, and will cause its Subsidiaries to,
execute such further documents and instruments and take such further actions as
may reasonably be requested by any other party in order to consummate the
Exchange Transaction in accordance with the terms hereof.

 

9.16 Public Announcements. Prior to the Closing, no public announcement or
similar publicity with respect to this Agreement and the transactions
contemplated hereby will be issued, if at all, by or on behalf of any party
hereto without the prior written consent of the other party hereto, except to
the extent (and solely to the extent) required by Law, in which case the party
proposing to make the disclosure shall advise the other party and discuss the
contents of the disclosure before issuing such public announcement or similar
publicity.

 

9.17 Authorship. The parties agree that the terms and language of this Agreement
were the result of negotiations between the parties and their respective
advisors and, as a result, there shall be no presumption that any ambiguities in
this Agreement shall be resolved against any party. Any controversy over
construction of this Agreement shall be decided without regard to events of
authorship or negotiation.

 

(Signature page follows.)

 

 



34

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

REDPOINT BIO CORPORATION

 

By: /s/ Scott Horvitz                                                     
       Scott Horvitz, Chief Executive Officer and
       Chief Financial Officer

 

 

 

CELATOR PHARMACEUTICALS, INC.

 

 

By: /s/ Scott Jackson                                                   
       Scott Jackson, Chief Executive Officer

 

 

 

 

35

 



 

APPENDIX A

 

Certificate of Designation

 

CERTIFICATE OF DESIGNATIONS, PREFERENCES
AND OTHER RIGHTS OF
SERIES A PREFERRED STOCK
OF
REDPOINT BIO CORPORATION

 

Pursuant to Section 151 of the
General Corporation Law of the State of Delaware

 

Redpoint Bio Corporation (the “Corporation”), a corporation organized and
existing under the General Corporation Law of the State of Delaware (the
“General Corporation Law”), hereby certifies that, pursuant to (i) the authority
conferred upon the board of directors of the Corporation (the “Board of
Directors”) by the Third Amended and Restated Certificate of Incorporation of
the Corporation (the “Certificate of Incorporation”) and (ii) the provisions of
Section 151 of the General Corporation Law, the Board of Directors duly adopted
a resolution on June 12, 2012, which resolution is as follows:

 

RESOLVED, that pursuant to the authority vested in the Board of Directors by the
Third Amended and Restated Certificate of Incorporation of the Corporation, the
Board of Directors does hereby create a series of the presently authorized
shares of Preferred Stock of the Corporation. The shares of such series shall be
designated “Series A Convertible Preferred Stock” (“Series A Preferred Stock”)
and shall have a par value of $0.0001 per share. The designations, preferences
and other rights of the Series A Preferred Stock and the qualifications,
limitations and restrictions of such preferences and rights are as follows:

 

1. Designation and Number. A series of Preferred Stock of the Corporation,
designated “Series A Convertible Preferred Stock” (the “Series A Preferred
Stock”) is hereby established. The number of shares of Series A Preferred Stock
authorized shall be Ten Million (10,000,000).

 

2. Dividend Provisions. No dividend or other distribution shall be paid on or
declared and set apart for any share of Common Stock of the Corporation (the
“Common Stock”) or any other securities of the Corporation entitled generally to
participate in the earnings or assets of the Corporation, other than the Series
A Preferred Stock, for any period unless at the same time an equal dividend or
distribution for the same period shall be paid on or declared and set apart for
each share of Series A Preferred Stock based on the number of shares of Common
Stock into which each share of Series A Preferred Stock is then convertible
(assuming the Amendment (as defined in Section 4(a)) has been approved and is
effective).

 

3. Liquidation. Upon the dissolution or liquidation of the Corporation, whether
voluntary or involuntary, holders of Common Stock and Series A Preferred Stock
will be entitled to receive all assets of the Corporation available for
distribution to its stockholders, distributed among such holders on an
as-converted to Common Stock basis (assuming the Amendment has been approved and
is effective).

 

 



A-1

 

 

4. Conversion.

 

(a) Automatic Conversion. Upon obtaining the required approval and the effective
date of filing with the Secretary of State of the State of Delaware of the
Amendment, each share of Series A Preferred Stock shall automatically be
converted into Six Hundred (600) shares of fully paid and nonassessable Common
Stock. Such conversion shall be automatic, without need for any further action
by the holders of shares of the Series A Preferred Stock and regardless of
whether the certificates representing such shares are surrendered to the
Corporation or its transfer agent; provided, however, that the Corporation shall
not be obligated to issue certificates evidencing the shares of Common Stock
issuable upon such conversion unless certificates evidencing such shares of
Series A Preferred Stock so converted are surrendered to the Corporation or the
holder of record of such shares notifies the Corporation that such certificates
have been lost, stolen or destroyed and executes an agreement to indemnify the
Corporation from any loss incurred by it in connection with such certificates,
in each case in accordance with the procedures described in Section 4(b). Upon
the conversion of any Series A Preferred Stock pursuant to this Section 4(a),
the Corporation shall promptly send written notice thereof to each holder of
record of the Series A Preferred Stock at such holder’s address then shown on
the records of the Corporation, which notice shall state that certificates
evidencing shares of Series A Preferred Stock must be surrendered at the office
of the Corporation (or of its transfer agent for the Common Stock, if
applicable) in the manner described in Section 4(b). As used herein, “Amendment”
means the amendment of the Corporation’s Third Amended and Restated Certificate
of Incorporation to provide for sufficient authorized shares of Common Stock to
effect the conversion of all Series A Preferred Stock (whether by way of reverse
split, an increase in authorized Common Stock or otherwise).

 

(b) Mechanics of Conversion. Before any holder of Series A Preferred Stock shall
be entitled to receive certificates representing shares of Common Stock into
which shares of Series A Preferred Stock are converted pursuant to this Section
4, such holder shall surrender the certificate or certificates therefor, duly
endorsed, at the office of the Corporation or of any transfer agent selected by
the Corporation for the Series A Preferred Stock, and shall give written notice
to the Corporation at such office of the name or names in which the certificate
or certificates for shares of Common Stock are to be issued. The Corporation
shall, as soon as practicable and in no event later than 15 days after the
delivery of said certificates, issue and deliver at such office to such holder
of Series A Preferred Stock, or to the nominee or nominees of such holder, a
certificate or certificates for the number of shares of Common Stock to which
such holder shall be entitled as aforesaid. The person or persons entitled to
receive the shares of Common Stock issuable upon such conversion pursuant to
this Section 4 shall be treated for all purposes as the record holder or holders
of such shares of Common Stock as of the effective date of such conversion.

 

(c) Other Distributions. In the event the Corporation shall declare a
distribution payable in securities of other persons, evidences of indebtedness
issued by the Corporation or other persons, assets (excluding cash dividends) or
options or rights, then, in each such case for the purpose of this Section 4(c),
the holders of the Series A Preferred Stock shall be entitled to a proportionate
share of any such distribution as though they were the holders of the number of
shares of Common Stock into which their shares of Series A Preferred Stock are
convertible as of the record date fixed for the determination of the holders of
Common Stock entitled to receive such distribution (assuming the Amendment has
been approved and is effective).

 



A-2

 

 

 

(d) Recapitalizations. If at any time or from time to time there shall be a
recapitalization of the Common Stock (other than a subdivision, combination or a
reorganization, merger or consolidation transaction provided for elsewhere in
this Section 4), provision shall be made so that the holders of the Series A
Preferred Stock shall thereafter be entitled to receive upon conversion of the
Series A Preferred Stock the number of shares of stock or other securities or
property of the Corporation or otherwise, to which a holder of Common Stock
deliverable upon conversion would have been entitled in connection with such
recapitalization. In any such case, appropriate adjustment shall be made in the
application of the provisions of this Section 4 with respect to the rights of
the holders of the Series A Preferred Stock after the recapitalization to the
end that the provisions of this Section 4 shall be applicable after that event
as nearly equivalent as may be practicable.

 

(e) Reorganizations, Mergers or Consolidations. If at any time or from time to
time the Common Stock is converted into other securities or property, whether
pursuant to a reorganization, merger, consolidation or otherwise (other than a
subdivision, combination or recapitalization provided for elsewhere in this
Section 4), provision shall be made so that the holders of the Series A
Preferred Stock shall thereafter be entitled to receive upon conversion of the
Series A Preferred Stock the number of shares of stock or other securities or
property of the Corporation or otherwise, to which a holder of Common Stock
deliverable upon conversion (assuming the Amendment has been approved and is
effective) would have been entitled in connection with such transaction.

 

(f) No Impairment. The Corporation will not, by amendment of its Third Amended
and Restated Certificate of Incorporation or through any reorganization,
recapitalization, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Corporation, but will at all times in good faith assist in the
carrying out of all the provisions of this Section 4.

 

(g) No Fractional Shares and Certificate as to Adjustments. No fractional shares
shall be issued upon the conversion of any share or shares of the Series A
Preferred Stock, and the number of shares of Common Stock to be issued shall be
rounded to the nearest whole share (with one-half being rounded upward) and
shall be determined on the basis of the total number of shares of Series A
Preferred Stock the holder is at the time converting into Common Stock and the
number of shares of Common Stock issuable upon such aggregate conversion.

 

(h) Notices of Record Date. In the event of any taking by the Corporation of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities or property, or to receive
any other right, the Corporation shall mail to each holder of Series A Preferred
Stock, at least 20 days prior to the date specified therein, a notice specifying
the date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and the amount and character of such dividend,
distribution or right.

 

 

A-3

 



 

(i) Notices. Any notice required by the provisions of this Section 4 to be given
to the holders of shares of Series A Preferred Stock shall be deemed given if
deposited in the United States mail, postage prepaid, and addressed to each
holder of record at such holder’s address appearing on the books of the
Corporation.

 

5. Voting Rights. Except as provided by the General Corporation Law, the holder
of each share of Series A Preferred Stock shall have the right to one vote for
each share of Common Stock into which such share of Series A Preferred Stock is
then convertible (assuming the Amendment had been approved and is effective),
and with respect to such vote, such holder shall have full voting rights and
powers equal to the voting rights and powers of the holders of Common Stock, and
shall be entitled, notwithstanding any provision hereof, to notice of any
stockholders meeting in accordance with the By-Laws of the Corporation, and
shall be entitled to vote, together with holders of Common Stock, with respect
to any question upon which holders of Common Stock have the right to vote.
Fractional votes shall not, however, be permitted and any fractional voting
rights available on an as-converted basis (after aggregating all fractional
shares into which shares of Series A Preferred Stock held by each holder could
be converted) shall be rounded to the nearest whole number (with one-half being
rounded upward).

 

6. Status of Converted Stock. In the event any shares of Series A Preferred
Stock shall be converted pursuant to Section 4, the shares so converted shall be
cancelled and shall not be issuable by the Corporation.

 

(Signature page follows.)

 

 



A-4

 

 

 

IN WITNESS WHEREOF, Redpoint Bio Corporation has caused this Certificate of
Designation of Series A Preferred Stock to be signed as of [_____], 2012.

 

  REDPOINT BIO CORPORATION   By:       Name:     Title:

 

 

 



A-5

 

 



APPENDIX B

 

Exchange Transaction Consideration

 

Shares of Celator Preferred Stock and Celator Common Stock

 

Each stockholder of Celator will be offered the right to exchange their shares
of Celator Common Stock and Celator Preferred Stock for a number of shares of
Redpoint Preferred Stock determined in accordance with the methodology set forth
on the following page of this Appendix B. The shares of Celator Preferred Stock
will be converted into shares of Celator Common Stock on a one-for-one basis,
effective immediately prior to the consummation of the Exchange.

 

No fractional shares of Redpoint Preferred Stock shall be issued in exchange for
Celator Common Stock and Celator Preferred Stock. Any Holder who would otherwise
be entitled to receive a fraction of a share of Redpoint Preferred Stock shall,
in lieu of such fraction of a share, be paid in cash a dollar amount rounded up
to the nearest whole cent, without interest, determined by multiplying the
fraction of a share of Redpoint Preferred Stock that would otherwise be issuable
by $0.2931.

 

Celator Warrants

 

Each Warrant issued by Celator that is exercisable for Celator Common Stock or
Celator Preferred Stock will represent a Warrant that is exercisable for the
number of shares of Redpoint Preferred Stock adjusted in accordance with the
terms of the terms of such Warrant, applying the principles of this Appendix B.

 

Other Outstanding Securities

 

As part of the Financing, each Convertible Secured Promissory Note issued by
Celator and outstanding at the time of the Exchange will be converted into
Redpoint Preferred Stock in accordance with the formula stated therein.

 

 

 

 



B-1

 

 

APPENDIX B (continued)

 

Exchange Ratio Analysis

 

Below is the methodology for calculating the number of shares of Redpoint
Preferred Stock to be offered to a holder of Celator Common Stock or Celator
Preferred Stock in connection with the Exchange. Numbers of shares, valuations
and dollar amounts are being provided below for illustration purposes only, and
shall not be binding; provided, that the Redpoint Assumed Valuation (as defined
below) is fixed at $1,500,002.28.

 

Step 1:  Multiply the agreed upon price of a share of Redpoint Common Stock
($0.01877), (the “Redpoint Stock Price”) by the number of shares of Redpoint
Common Stock outstanding (79,914,879) to get Redpoint market value and assumed
valuation (“Redpoint Assumed Valuation”) ($1,500,002.28).

 

Step 2:  Divide Redpoint Assumed Valuation by Combined Company pre-money
valuation (which shall be based on the per-share purchase price applicable to
the Financing) (“Combined Company Valuation”) ($65,000,000) to get implied
percentage ownership of Redpoint stockholders in Combined Company (2.3%).

 

Step 3:  Subtract Redpoint Assumed Valuation from Combined Company Valuation to
get implied Celator pre-money valuation (“Celator Assumed Valuation”)
($63,499,997.72).

 

Step 4:  Divide Celator Assumed Valuation by the number of shares of Celator
capital stock outstanding (on an as-converted basis but including the 4x portion
of the Convertible Promissory Notes) to obtain “Implied Outstanding Celator
Shares” (216,660,455) to get an implied price per share of Celator Common Stock
($0.2931).

 

Step 5:  Divide Celator Assumed Valuation by the Redpoint Stock Price to obtain
the implied notional number of shares of Redpoint Common Stock that would be
available to the holders of Celator capital stock holders (3,383,058,071), and
divide this figure by the number of Implied Outstanding Celator Shares to obtain
the implied number of shares of Redpoint Common Stock for which each share of
Celator capital stock will be exchanged (15.6146).

 

Step 6: So that the value of one share of Redpoint Preferred Stock will have a
value of $10.00 and so as not to exceed the number of shares of Redpoint
Preferred Stock available for issuance, a “Consolidation Exchange Rate” of 600
is used. The number of shares of Redpoint Preferred Stock to be issued to each
holder of Celator capital stock in the Exchange would be arrived at by
multiplying the number of such shares tendered for Exchange by 15.6146 and then
dividing the result by 600.

 

 

 

B-2

 



 

APPENDIX C

 

Directors and Officers of Redpoint After Exchange Transaction

 

Directors

 

Kenneth Galbraith
Joseph A. Mollica
Richard Kollender
Nicole Vitullo
Scott Jackson
Alex Zisson

 

 



C-1

 

